                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
ABRAHAM GROSS,                                                      DOC #: _________________
                                                                    DATE FILED: 6/29/2021____
                      Plaintiff,

               -against-                                       20 Civ. 2675 (AT)

HBO WEST COAST PROGRAMMING LLC, et                             ORDER
al.,

                Defendants.
ANALISA TORRES, District Judge:

        On June 21, 2021, Plaintiff moved for reconsideration of the Court’s order of May 27,
2021. ECF No. 62. The motion is DENIED as untimely. See Local Rule 6.3 (requiring motions
for reconsideration to be served within fourteen days of the Court’s original determination).
Even if it were timely, Plaintiff’s arguments are meritless and fail to meet the high bar required
to prevail on a motion for reconsideration. Mallet v. Miller, 438 F. Supp. 2d 276, 277 (S.D.N.Y.
2006).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: June 29, 2021
       New York, New York
